Citation Nr: 1548983	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-23 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar back disability, currently diagnosed as degenerative disc disease, from February 5, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1975 to April 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The matter was subsequently transferred to the RO in Detroit, Michigan.  

In a July 2014 decision, the Board denied entitlement to a rating in excess of 10 percent, prior to February 5, 2011 and in excess of 20 percent thereafter for a lumbar spine disability and denied entitlement to a rating in excess of 20 percent, prior to February 5, 2011 and in excess of 20 percent thereafter for a cervical spine disability.  The Veteran appealed the portion of the Board's decision which denied entitlement to a rating in excess of 20 percent, from February 5, 2011 for a lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, granting a Joint Motion for Remand (JMR), the Court vacated that portion of the Board's decision and remanded the case for further development and readjudication in compliance with the directives specified in the JMR.  

In order to comply with the JMR, in July 2015, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  From February 5, 2011 to September 5, 2015, the Veteran's service-connected lumbar spine disability was manifested by forward flexion limited at its worst to 40 degrees; fatigue; weakness, stiffness, daily moderate aching pain; spasms; pain with motion; tenderness and additional impairment with weekly flare ups, including inability to twist, bend or walk without pain.  No ankylosis of the lumbar spine was been present and there were no incapacitating episodes of intervertebral disc syndrome (IVDS).  

2.  From September 5, 2015, the Veteran's service-connected lumbar spine disability has been manifested by forward flexion of 60 degrees, limitation in bending and extending.  The Veteran has experienced flare ups twice a year.  No ankylosis of the lumbar spine has been present and there were no incapacitating episodes of IVDS.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent for the service connected lumbar spine disability, from February 5, 2011 to September 5, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  The criteria for the assignment of a rating of in excess of 20 percent for the service connected lumbar spine disability, from September 5, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in November 2007 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim for an increase.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  
In regard to the duty to assist, for the period on appeal, the Veteran was afforded VA examinations in February 2011 and September 2015.  The February 2011 VA examiner reviewed the claims folder and provided an assessment of the Veteran's current symptoms.  The February 2011 examiner did not quantify the functional limitation based on the Veteran's flare-ups, so the Board remanded the matter for another examination.  In a September 2015 examination report, the examiner noted the Veteran's current severity and the Veteran's contentions regarding his limitation of motion during flare-ups.  However, the examiner noted that the examination was not conducted while the Veteran had a flare-up and therefore could not state the additional objective limitations during a flare-up.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Although the September 2015 examiner indicated that the claims folder was not reviewed, an increased rating claim concerns the current severity of a disability.  The examiner provided an assessment of the current severity of the Veteran's symptoms and also referenced the previous VA examination located in CPRS and VISTA WEB.  Therefore, the Board finds that the cumulative information from the examinations are adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Degenerative Disc Disease of the Lumbar Spine 

As specified above, the period on appeal is from February 5, 2011 to the present.  From February 5, 2011 through September 5, 2015, the Board finds that the Veteran was entitled to an increased rating of 40 percent, but not higher.  The Board finds that the Veteran is not entitled to a rating in excess of 20 percent from September 5, 2015.  

In the instant case, the Veteran's lumbar spine disability is rated under DC 5242.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent disability is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes: a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In February 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran did not have a history of evidence of urinary incontinence, fecal incontinence, erectile dysfunction, or nocturia.  There was evidence of numbness and paresthesias, specifically left lateral ankle tingling and left arm tingling.  There was also a history of fatigue, decreased motion, stiffness, weakness, and spine pain upon activity and turning.  The Veteran reported that the pain occurred on a daily basis, lasted for hours at a time and was moderately severe.  The Veteran reported flare ups weekly, which lasted for hours at time and which caused pain and decreased motion.  There was no evidence of incapacitating episodes of spine disease or ankylosis.  There was objective evidence of abnormalities of the thoracolumbar sacrospinalis, in particular spasms of the left and right; pain with motion in the left and right; and tenderness in the left and right.  However, the muscle spasms and localized tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour. 

On examination, the Veteran demonstrated, on active motion, flexion from 0 to 40 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 20 degrees; right lateral flexion from 0 to 20 degrees; and right lateral rotation from 0 to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  A sensory examination revealed normal right upper and lower extremity nerves; the left upper C5-C6 nerve had decreased light touch sensation and the left lower S1 nerve had decreased light touch sensation.  The examiner diagnosed the Veteran with mild radicular symptoms.  The examiner noted that the Veteran was employed as a ROTC instructor and that his disability limited him from lifting more than 15 pounds.  He recommended the Veteran be limited to sedentary work.  

The February 2011 VA examiner did not provide the Veteran's limitation of range of motion during a flare-up so the Board remanded the matter for another VA examination which addressed the Veteran's limitations during flare-ups.  

In September 2015, the Veteran was afforded another VA examination where the examiner noted that the Veteran had diagnoses of degenerative arthritis of the lumbar spine and IVDS.  The Veteran reported taking Meloxicam and Norco for his back pain, which reduced his pain from a 10 on a scale of 1 to 10 to a 6.  The Veteran reported that he experienced pain which was aggravated with bending or twisting and which was alleviated with rest and medication.  The Veteran reported flare-ups which lock him in place; prevent him from being able to turn; and which cause pain upon walking.  He denied any bladder or bowel involvement.  

The examiner noted that the Veteran had abnormal or "outside of normal range" range of motion.  The Veteran's forward flexion was from 0 to 60 degrees; extension from 0 to 10 degrees; right lateral flexion from 0 to 20 degrees; left lateral flexion from 0 to 20 degrees; right lateral rotation from 0 to 20 degrees; and left lateral from 0 to 20 degrees.  The examiner attributed the Veteran's range of motion limitations due to pain and noted that the limitation of range of motion contributed to functional loss, particularly difficulty bending and extending.  The examiner noted that the Veteran exhibited pain on forward flexion and extension range of motion.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpation of the joints.  

The Veteran was able to perform repetitive use testing with no additional loss of range of motion after three repetitions.  The examiner could not state without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time because the Veteran was not examined over a period of time.  The examiner noted that the examination was not being conducted during a flare-up.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner did not observe guarding, muscle spasms or muscle atrophy.  The Veteran was noted to have radicular pain, particularly mild paresthesias and/or dysesthesias and numbness in his left lower extremity.  Although the Veteran was noted to have IVDS, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician.  The examiner noted that the Veteran's spine condition impacted his ability to work.  In particular, the examiner noted that the Veteran is unable to: (1) walk or stand for prolonged periods of time; (2) run; (3) sit for more than 30 minutes continuously; and (4) bend, stoop or crawl.  The examiner noted that the Veteran had some improvement in his flexion of the back (60 degrees compared to 40 degrees in 2011) and his flare-ups were less frequent (2 a year versus weekly in 2011).  The examiner reemphasized that the Veteran was not examined during a flare-up so range of motion measurements under those conditions were not available.  

Applying the relevant diagnostic criteria to the medical evidence, the Veteran's limitations are most consistent with the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  The Board finds the VA examination reports to have accurately assessed the objective limitations of the Veteran's forward flexion.  His forward flexion range of motion, at its worst, was to 40 degrees in February 2011 and more recently, at 60 degrees.  He has not been found to have forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Given that such flare ups occur so rarely, and given that this appeal has been active since 2007, the Board finds it impractical and unreasonable to further delay final adjudication on the rare chance that an examination could be scheduled for a period of flare up.

The Board notes that both examiners diagnosed the Veteran with IVDS.  Diagnostic Code 5243 provides that IVDS is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, whichever method results in a higher evaluation.  Note (1) defines incapacitating episodes as signs and symptoms which require doctor prescribed bed rest.  Here, the evidence indicates that although the Veteran carries a diagnosis of IVDS, there is no evidence of incapacitating episodes.  Although there is evidence that during flare-ups, the Veteran was substantially limited in his ability to bend, extend or walk, there is no evidence that the Veteran was prescribed bed rest.  Therefore, the Board will evaluate the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine.  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to pain under 38 C.F.R. § 4.40 and function loss due to flare-ups, fatigability, incoordination, and pain on movements under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011)("Pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher disability rating.").  The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Board finds that from February 5, 2011 to September 5, 2015, the Veteran was entitled to a 40 percent rating based on his purported severe limitations during flare ups.  In that regard, although the Veteran's forward flexion was at its worst, 40 degrees, during his weekly flare ups, the Veteran has reported that his flare-ups caused his spine to lock in place; prevented him from being able to turn; and caused pain upon walking.  The Board finds that the Veteran is competent to report his symptoms during a flare up.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It further finds that the Veteran's accounts of his limitations during a flare up to be credible.  In that regard, the Veteran has appeared to have been forthcoming in reporting that his flare ups were once severe and weekly at one point and have since decreased to twice a year over time.  The September 2015 examiner also noted that although the examination was not conducted during a flare up, the examination was neither medically inconsistent nor inconsistent with the Veteran's statements describing functional loss during a flare up.  Based on the Veteran's account of being locked in place during weekly flare ups, the Board finds that he was entitled to the next higher rating for the thoracolumbar spine for forward flexion limited to 30 degrees or less - which is a 40 percent rating.  Both the frequency (weekly) and severity (locked in place) of the Veteran's flare ups warrant a higher rating.  However, the Board finds that the Veteran is not entitled to a rating higher than 60 percent during this time because there is no evidence of ankylosis of the entire spine.  

That being said, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for the period from September 5, 2015 forward.  In that regard, the objective evidence indicates that the Veteran's forward flexion range of motion has improved from 40 degrees to 60 degrees.  As mentioned above, a 20 percent rating is warranted for forward flexion greater than 30 degrees, but not greater than 60 degrees.  Further, the Veteran has admitted that his flare ups have decreased from weekly to only twice a year.  Based on the decrease in frequency of flare ups and increase in range of motion, the Board finds that a 20 percent rating is appropriate for the period from September 5, 2015. 

The Board has considered whether the Veteran is entitled to any additional ratings for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  However, the Veteran is already in receipt of a separate rating for his neuropathy of the lower left extremity as associated with this lumbosacral spine disability, and has not appealed said rating.  

In conclusion, the Board finds that staged ratings are appropriate.  The Veteran's symptoms appear to have been worse from February 5, 2011 through September 5, 2015.  However, since September 5, 2015, the Veteran's symptoms have appeared to improve, evidenced through objective medical evidence and the Veteran's own admissions.  

IV.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine is inadequate.  Here, the Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by signs and symptoms such as fatigue; weakness, stiffness, daily moderate aching pain; spasms; pain with motion; tenderness and additional impairment with flare ups.  These contentions do not rise to the level of an "exceptional picture."  Indeed, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the rating schedule accounts for the Veteran's limited and painful movements.  Consequently, the available schedular evaluations are adequate to rate this disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for degenerative arthritis and degenerative disc disease of the cervical and lumbar spine, and neuropathy of the left upper and lower extremities.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's degenerative arthritis of the lumbar and cervical spine, degenerative disc disease of the cervical and lumbar spine, and neuropathy of the left upper and lower extremities combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)). However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected lumbar disability prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  Although the September 2015 examiner indicates that the Veteran's lumbar disability affects his ability to work, there is no additional information from the Veteran that he is unemployed.  At the February 2011 VA examination, the Veteran reported that he was employed as an ROTC instructor.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.



	(CONTINUED ON NEXT PAGE)
ORDER

A rating of 40 percent, from February 5, 2011 to September 5, 2015, for a lumbar back disability, currently diagnosed as degenerative disc disease, is granted, subject to the regulations applicable to the payment of monetary benefits. 

A rating in excess of 20 percent for a lumbar back disability, currently diagnosed as degenerative disc disease, from September 5, 2015 forward, is denied.  




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


